Title: From Thomas Jefferson to Lambert, 26 November 1788
From: Jefferson, Thomas
To: Lambert



à Paris ce 26me. Novembre 1788.

Monsieur Jefferson a l’honneur de presenter l’hommage de ses respects à Monsieur Lambert, et de lui envoyer les deux exemplaires de ses Observations sur la peche de la baleine qu’il lui a fait celui de demander. C’est bien flatteur à lui si Monsieur Lambert y auroit trouvé quelque chose qui merite son attention. Il ose en esperer des arrangemens d’une utilité commune aux deux nations. Il n’en demanderoit pas qui seroient prejudiciables à la France, parce qu’ils ne pourroient pas etre de longue durée, ni ne le devroient pas.
Il souhaite bien que ce qu’il a proposé au sujet des trois especes de manufactures pourroit rencontrer les vues du gouvernement. Ce n’est pas une experience de pure speculation. L’Amerique tiroit autrefois toutes ses oznabrigs de l’Allemagne. L’Angleterre s’avisoit de donner 1½d. sterling (3. sous de France) de prime sur chaque yard (trois quarts de l’aune Françoise) qui seroit exporté de manufacture Angloise. Depuis ce tems là elle s’est emparé presque toutafait de cette branche de manufacture.
